Title: To George Washington from David Humphreys, 4 April 1793
From: Humphreys, David
To: Washington, George


(Secret & confidential) 
My dear Sir.Lisbon April 4th 1793.    
Since I had the honour of addressing you on the 24th Ultimo, I have seen two letters from Captn Obrian (the last of the 12th of February) to the Messrs Bulkeleys of this Town. In these he

mentions, “that a Peace had been made by the instrumentality of Spain, between Prussia & Algiers for One hundred & forty thousand Mexico Dollars: Prussia to pay a Tribute every two years, & to send an Ambassador directly to Algiers.” If this be a fact, the U.S. can hardly expect to obtain a Peace on lower terms.
Captn O’Brian also says, “we received a remittance of Money last November in order to prolong life.” From what quarter this should have come, I cannot conjecture, unless from the part of Mr Carmichael. But of this I am as uninformed as you can be (perhaps more so) since Mr Carmichael has never written a syllable to me in answer to the numerous letters I have written to him on the subject; as you will have found particularly mentioned in my Correspondence with the Secretary of State. Nor has Mr Carmichael ever drawn Bills upon me for that purpose, as he was often desired to do—as my letters to the office of foreign affairs will abundantly shew. But I will not enlarge, the whole subject being before you. With every possible sentiment of affecn & respect, I have the honour to remain My dear Sir Your sincere friend & Most obliged, humble Servt

D. Humphreys


P.S. I will again ask the favour, of having my most affectionate regards presented to Mrs Washington & the family.

